201 F.2d 511
ADAMSv.WATERS.
No. 4566.
United States Court of Appeals Tenth Circuit.
January 28, 1953.

Clarence P. Adams, pro se.
Owen J. Watts, Asst. Atty. Gen. of Oklahoma (Mac Q. Williamson, Atty. Gen. of Oklahoma, on the brief), for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Petitioner, Clarence P. Adams, appeals from a denial of his application for a writ of habeas corpus in the trial court. He filed his writ after exhausting all remedies for similar relief in the state courts, and denial of his application for a writ of certiorari to the United States Supreme Court from the Criminal Court of Appeals of the State of Oklahoma.


2
On a hearing of the application for the writ, the trial court found the facts to be substantially as stated in the opinion of the Criminal Court of Appeals of Oklahoma in Adams v. Waters, 237 P.2d 914, and denied the writ on the authority of that case. See also Ex parte Adams, Okl. Cr.App., 225 P.2d 385.


3
No new questions of fact or law are presented here, and we agree with the trial court that the Oklahoma decision is dispositive of the application for the writ in the Federal courts.


4
The judgment is therefore affirmed on the basis and authority of Adams v. Waters, supra, and the cases cited therein.